[Cite as State v. Roberts, 2016-Ohio-1155.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              FAYETTE COUNTY




STATE OF OHIO,                                      :
                                                           CASE NOS. CA2015-06-014
        Plaintiff-Appellee,                         :                CA2015-06-015

                                                    :           DECISION
  - vs -                                                          3/21/2016
                                                    :

DONALD L. ROBERTS,                                  :

        Defendant-Appellant.                        :



      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20140055



Jess C. Weade, Fayette County Prosecuting Attorney, 110 East Court Street, Washington
C.H., Ohio 43160, for plaintiff-appellee

Steven H. Eckstein, 1208 Bramble Avenue, Washington C.H., Ohio 43160, for defendant-
appellant

Donald R. Roberts, #A716086, Pickaway Correctional Institution, P.O. Box 209, Orient, Ohio
43146, defendant-appellant, pro se



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Fayette County Court of Common Pleas, a brief filed by appellant's counsel, the pro se brief

of appellant, Donald L. Roberts, and the brief of appellee, the state of Ohio.
                                                                      Fayette CA2015-06-014
                                                                              CA2015-06-015

       {¶ 2} Counsel for defendant-appellant, Donald L. Roberts, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists three potential errors "that might arguably support the

appeal," Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies that

a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Appellant has filed a pro se brief raising one assignment of error pertaining to

the ineffective assistance of counsel. We have accordingly examined the record and find no

error prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       PIPER, P.J., RINGLAND and HENDRICKSON, JJ., concur.